      Case 1:20-cv-00669-DAD-JLT Document 12 Filed 12/16/20 Page 1 of 9
 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11        JAMES GREGORY GARCIA,                              No. 1:20-cv-0669 DAD JLT (PC)

12                         Plaintiff,                     ORDER REQUIRING PLAINTIFF TO
                                                          SUBMIT A RESPONSE
13              v.                                        (Doc. 10)
                                                          THIRTY-DAY DEADLINE
14        RALPH M. DIAZ, et al.,

15                         Defendants.

16

17           Plaintiff has filed a first amended complaint asserting constitutional claims against a
18   governmental employee. (Doc. 10.) Generally, the Court is required to screen complaints brought
19   by inmates seeking relief against a governmental entity or an officer or employee of a governmental
20   entity. 28 U.S.C. § 1915A(a). The Court must dismiss a complaint or portion thereof if the prisoner
21   has raised claims that are legally “frivolous or malicious,” that fail to state a claim upon which relief
22   may be granted, or that seek monetary relief from a defendant who is immune from such relief. 28
23   U.S.C. § 1915A(b)(1), (2). “Notwithstanding any filing fee, or any portion thereof, that may have
24   been paid, the court shall dismiss the case at any time if the court determines that . . . the action or
25   appeal . . . fails to state a claim upon which relief may be granted.” 28 U.S.C. § 1915(e)(2)(B)(ii).
26   I.        Pleading Standard
27             A complaint must contain “a short and plain statement of the claim showing that the pleader
28   is entitled to relief. . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not required, but



                                                         1
      Case 1:20-cv-00669-DAD-JLT Document 12 Filed 12/16/20 Page 2 of 9
 1

 2   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory statements,

 3   do not suffice,” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly,

 4   550 U.S. 544, 555 (2007)), and courts “are not required to indulge unwarranted inferences,” Doe I

 5   v. Wal-Mart Stores, Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation

 6   omitted). While factual allegations are accepted as true, legal conclusions are not. Iqbal, 556 U.S.

 7   at 678.

 8             Prisoners may bring § 1983 claims against individuals acting “under color of state law.”

 9   See 42 U.S.C. § 1983, 28 U.S.C. § 1915(e) (2)(B)(ii). Under § 1983, Plaintiff must demonstrate that

10   each defendant personally participated in the deprivation of his rights. Jones v. Williams, 297 F.3d

11   930, 934 (9th Cir. 2002). This requires the presentation of factual allegations sufficient to state a

12   plausible claim for relief. Iqbal, 556 U.S. at 678-79; Moss v. U.S. Secret Service, 572 F.3d 962, 969

13   (9th Cir. 2009). Prisoners proceeding pro se in civil rights actions are entitled to have their pleadings

14   liberally construed and to have any doubt resolved in their favor, Hebbe v. Pliler, 627 F.3d 338, 342

15   (9th Cir. 2010) (citations omitted), but nevertheless, the mere possibility of misconduct falls short

16   of meeting the plausibility standard, Iqbal, 556 U.S. at 678; Moss, 572 F.3d at 969.

17   II.       Plaintiff’s Allegations

18             Plaintiff brings suit for the denial of his request for a special assignment pursuant to

19    California Code of Regulations, title 15, § 3043.7, which occurred while he was a state inmate

20    housed at California Substance Abuse Treatment Facility and State Prison (“CSATF”). The four

21    named defendants are Ralph M. Diaz, Secretary of the California Department of Corrections and

22    Rehabilitation; CSATF Warden Stu Sherman; Clarence Cryer, CSATF Chief Medical Officer

23    (“CMO”); and Laura Merritt, a nurse practitioner at CSATF. Plaintiff seeks declaratory relief and

24    damages.

25             The first amended complaint proceeds on eight causes of action: (1) deliberate indifference

26    under the Eighth Amendment, (2) equal protection under the Fourteenth Amendment, (3)

27    “deliberate indifference to prison policy under tort within the laws of the State of California,” (4)

28    “equal protection to prison policy under tort within the laws of the State of California,” (5) due




                                                         2
     Case 1:20-cv-00669-DAD-JLT Document 12 Filed 12/16/20 Page 3 of 9
 1

 2   process under the Fourteenth Amendment, (6) “due process to prison policy under tort within the

 3   laws of the State of California,” (7) “liberty interest under the Fourteenth Amendment of the United

 4   States Constitution,” and (8) “liberty interest to prison policy under tort within the laws of the State

 5   of California.” Plaintiff’s allegations may be fairly summarized as follows:

 6            Plaintiff is legally blind. On January 12, 2019, he submitted a Health Care Services Request

 7   Form.1 Though plaintiff does not specify the nature of his request, the allegations in the remainder

 8   of the pleading suggest that he sought to be placed on special assignment pursuant to California

 9   Code of Regulations, title 15, § 3043.7. This section authorizes institutional staff to reclassify the

10   work group on a short-term or long-term basis of inmates with disabilities who are unable to

11   participate in work, academic, or career programs. Apparently, plaintiff sought a medically disabled

12   assignment because he is legally blind. This type of special assignment would relieve plaintiff of

13   various work assignments and/or training programs.

14            Defendant Nurse Merritt was assigned to interview plaintiff and respond to the request on

15   January 28, 2019. At the interview, Nurse Merritt asked, “You can hear me, right?” Plaintiff

16   responded affirmatively. Nurse Merritt then asked, “Well, you can speak and hear so your [sic] not

17   totally disable[d].” She then called Defendant CMO Cryer and said over the phone, “I have an

18   inmate who[’s] vision impaired that wants me to place him on totally disable assignment but I don’t

19   see anything wrong with him.” When Nurse Merritt hung up the phone, she turned to plaintiff and

20   said, “I stand to be corrected, per CMO your [sic] not disable.”

21            As a result of the defendants’ refusal to authorize the medically disabled status, plaintiff

22   claims that he has been denied Milestone Completion Credits, Rehabilitative Achievement Credits,

23   Education Merit Credits, Extraordinary Conduct Credits, and Special Assignment Credits.

24            Plaintiff accuses Nurse Merritt and CMO Cryer of colluding to deny plaintiff and other

25   similarly situated inmates (i.e., legally blind inmates) from receiving the benefit of § 3043.7.

26   Though not entirely clear, it appears he claims that Warden Sherman and CDCR Secretary Diaz

27   are responsible for ensuring that staff comply with state policies. Plaintiff claims that his equal

28   1
       Plaintiff refers to this and several other documents that are purportedly attached to his pleading. There are,
     however, no attachments to the pleading.



                                                                 3
      Case 1:20-cv-00669-DAD-JLT Document 12 Filed 12/16/20 Page 4 of 9
 1

 2    protection rights, his due process rights, and his right to be free from deliberate indifference under

 3    the U.S. and California constitutions were violated by the defendants.

 4   III.    Discussion

 5           A. Linkage

 6           Under § 1983, the plaintiff must demonstrate that each named defendant personally

 7    participated in the deprivation of his rights. Iqbal, 556 U.S. at 676-77; Simmons v. Navajo

 8    County, 609 F.3d 1011, 1020-21 (9th Cir. 2010); Ewing v. City of Stockton, 588 F.3d 1218, 1235

 9    (9th Cir. 2009). Liability may not be imposed on supervisory personnel under the theory of

10    respondeat superior. Iqbal, 556 U.S. at 676-77. Supervisory personnel may only be held liable if

11    they “participated in or directed the violations, or knew of the violations and failed to act to

12    prevent them,” Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989); accord Starr v. Baca, 652

13    F.3d 1202, 1205-08 (9th Cir. 2011), cert. denied, 132 S. Ct. 2101 (2012).

14           Plaintiff’s allegations against Warden Sherman and CDCR Secretary Diaz appear to be

15    based solely on their role as supervisory personnel. There is no indication that either personally

16    participated in the alleged deprivation of plaintiff’s rights or knew of the violations and failed to

17    act. Accordingly, any claim against these two defendants must be dismissed.

18           B. Violation of Prison Regulations

19           At its crux, plaintiff’s first amended complaint takes issue with the defendants’ failure to

20    recognize plaintiff’s qualification for medically disabled status under § 3043.7. As a general rule,

21    though, the violation of state regulations does not rise to the level of a constitutional violation. See

22    Bostic v. Carlson, 884 F.2d 1267, 1270 (9th Cir. 1989), overruled on other grounds, Nettles v.

23    Grounds, 830 F.3d 922 (9th Cir. 2016); Ybarra v. Bastian, 647 F.2d 891, 892 (9th Cir. 1981).

24    Therefore, a state employee’s failure to follow state law does not state a claim under Section 1983.

25           C. Fourteenth Amendment Equal Protection

26           Equal protection claims arise when a charge is made that similarly situated individuals are

27    treated differently without a rational relationship to a legitimate state purpose. See San Antonio

28    School District v. Rodriguez, 411 U.S. 1 (1972). Prisoners are protected from invidious




                                                         4
     Case 1:20-cv-00669-DAD-JLT Document 12 Filed 12/16/20 Page 5 of 9
 1

 2   discrimination based on race. See Wolff, 418 U.S. at 556. Racial segregation is unconstitutional

 3   within prisons save for the necessities of prison security and discipline. See Cruz v. Beto, 405 U.S.

 4   319, 321 (1972) (per curiam). Prisoners are also protected from intentional discrimination on the

 5   basis of their religion. See Freeman v. Arpaio, 125 F.3d 732, 737 (9th Cir. 1997). Equal protection

 6   claims are not necessarily limited to racial and religious discrimination. See Lee v. City of Los

 7   Angeles, 250 F.3d 668, 686-67 (9th Cir. 2001) (applying minimal scrutiny to equal protection claim

 8   by a disabled plaintiff because the disabled do not constitute a suspect class); see also Tatum v.

 9   Pliler, 2007 WL 1720165 (E.D. Cal. 2007) (applying minimal scrutiny to equal protection claim

10   based on denial of in-cell meals where no allegation of race-based discrimination was made);

11   Hightower v. Schwarzenegger, 2007 WL 732555 (E.D. Cal. Mar. 19, 2008).

12          In order to state a § 1983 claim based on a violation of the Equal Protection Clause of the

13   Fourteenth Amendment, a plaintiff must allege that defendants acted with intentional

14   discrimination against plaintiff, or against a class of inmates which included plaintiff, and that such

15   conduct did not relate to a legitimate penological purpose. See Village of Willowbrook v. Olech,

16   528 U.S. 562, 564 (2000) (holding that equal protection claims may be brought by a “class of one”);

17   Reese v. Jefferson Sch. Dist. No. 14J, 208 F.3d 736, 740 (9th Cir. 2000); Barren v. Harrington, 152

18   F.3d 1193, 1194 (9th Cir. 1998); Federal Deposit Ins. Corp. v. Henderson, 940 F.2d 465, 471 (9th

19   Cir. 1991); Lowe v. City of Monrovia, 775 F.2d 998, 1010 (9th Cir. 1985).

20          Plaintiff’s allegations do not meet the standard to state an equal protection claim. Though

21   plaintiff claims that he and other vision-impaired inmates are treated differently than other inmates,

22   his allegations are too vague and conclusory to proceed against any of the named defendants.

23   Accordingly, this claim must be dismissed.

24          D. Fourteenth Amendment Due Process

25          Plaintiff’s due process claim is apparently predicated on the belief that he has a federally

26   protected interest in being granted a special assignment pursuant to § 3043.7 and that the denial of

27   his request deprived him of due process of law. Of course, inmates “may not be deprived of life,

28   liberty, or property without due process of law.” Wolff v. McDonnell, 418 U.S. 539, 556 (1974).




                                                       5
     Case 1:20-cv-00669-DAD-JLT Document 12 Filed 12/16/20 Page 6 of 9
 1

 2   However, “there must be mutual accommodation between institutional needs and objectives and

 3   the provisions of the Constitution that are of general application.” Wolff, 418 U.S. at 556. Thus, in

 4   the context of prisoners’ claims the United States Supreme Court has emphasized that “federal

 5   courts ought to afford appropriate deference and flexibility to state officials trying to manage a

 6   volatile environment.” Sandin v. Conner, 515 U.S. 472, 482 (1995). In fact, “[s]uch flexibility is

 7   especially warranted in the fine-tuning of the ordinary incidents of prison life,” Id. The process due

 8   depends upon the interest at stake. See Wolff, 418 U.S. at 557–58. Thus, the first step in assessing

 9   a due process claim is to identify the interest at stake. See Board of Regents of State Colleges v.

10   Roth, 408 U.S. 564, 569 (1972).

11          The starting point in any due process analysis is whether the plaintiff has a constitutionally

12   cognizable liberty or property interest protected by the Fourteenth Amendment. The Ninth Circuit

13   has not addressed whether a prisoner has a liberty interest in receiving a special work assignment

14   pursuant to § 3043.7. It has, however, determined that “the Due Process Clause of the Fourteenth

15   Amendment ‘does not create a property or liberty interest in prison employment[.]” Walker v.

16   Gomez, 370 F.3d 969, 973 (9th Cir. 2004) (quoting Ingram v. Papalia, 804 F.2d 595, 596 (10th

17   Cir.1986) (per curiam); and citing Baumann v. Ariz. Dep’t of Corr., 754 F.2d 841, 846 (9th

18   Cir.1985)); see also Rainer v. Chapman, 513 Fed. Appx. 674, 675 (9th Cir. 2013) (holding that the

19   district court properly dismissed the California prisoner-plaintiff’s “due process claims based on

20   his removal from his work assignment and transfer from the facility where his job was located

21   because these allegations did not give rise to a constitutionally protected liberty or property

22   interest”); Barno v. Ryan, 399 Fed. Appx. 272, 273 (9th Cir. 2010) (holding that possible loss of a

23   state prison job due to a California state prisoner’s classification as a sex offender did not violate

24   the prisoner’s Fourteenth Amendment or Eighth Amendment rights); Gray v. Hernandez, 651 F.

25   Supp. 2d 1167, 1177 (S.D. Cal. 2009) (stating that “[w]hile state statutes and prison regulations

26   may grant prisoners liberty interests sufficient to invoke due process protections, the instances in

27   which due process can be invoked are significantly limited,” and holding that a California state

28   prisoner had not shown “a right to prison employment” protected under the Due Process Clause);




                                                       6
     Case 1:20-cv-00669-DAD-JLT Document 12 Filed 12/16/20 Page 7 of 9
 1

 2   Hunter v. Heath, 95 F. Supp. 2d 1140, 1147 (D. Or. 2000) (“It is uniformly well established

 3   throughout the federal circuit courts that a prisoner's expectation of keeping a specific prison job,

 4   or any job, does not implicate a property or liberty interest under the Fourteenth Amendment.”),

 5   rev’d on other grounds, 26 Fed. Appx. 764, 755 (9th Cir. 2002). In light of the foregoing, plaintiff

 6   does not have a protected liberty interest in prison employment or relief therefrom. Accordingly,

 7   his due process claim under the Fourteenth Amendment fails.

 8          E. Eighth Amendment Deliberate Indifference

 9          Plaintiff next asserts a claim for “deliberate indifference” under the Eighth Amendment.

10   Generally, the Eighth Amendment protect inmates from deliberate indifference to their health and

11   safety. See Farmer v. Brennan, 511 U.S. 825, 833 (1994). Plaintiff does not specify how his Eighth

12   Amendment rights were violated by the defendants’ alleged denial of a special assignment, and the

13   Court is unaware of any basis for this claim on the facts alleged. Accordingly, this claim must be

14   dismissed as non-cognizable.

15          F. State Law Claims

16          As discussed supra, plaintiff fails to state a cognizable federal claim. His remaining claims

17   are based in state law. Pursuant to Section 1367(a) of Title 28 of the United States Code, in any

18   civil action in which the district court has original jurisdiction, the district court “shall have

19   supplemental jurisdiction over all other claims in the action within such original jurisdiction that

20   they form part of the same case or controversy under Article III,” except as provided in subsections

21   (b) and (c). “[O]nce judicial power exists under § 1367(a), retention of supplemental jurisdiction

22   over state law claims under 1367(c) is discretionary.” Acri v. Varian Assoc., Inc., 114 F.3d 999,

23   1000 (9th Cir. 1997). “The district court may decline to exercise supplemental jurisdiction over a

24   claim under subsection (a) if...the district court has dismissed all claims over which it has original

25   jurisdiction.” 28 U.S.C. § 1367(c)(3). The Supreme Court has cautioned that, “if the federal claims

26   are dismissed before trial, ...the state claims should be dismissed as well.” United Mine Workers of

27   Am. v. Gibbs, 383 U.S. 715, 725 (1996).

28          Due to the Court’s determination that plaintiff fails to state a federal claim against any




                                                       7
     Case 1:20-cv-00669-DAD-JLT Document 12 Filed 12/16/20 Page 8 of 9
 1

 2   defendant, the Court concludes, in its discretion, that the exercise of jurisdiction over plaintiff’s

 3   remaining claim for violation of state law should be declined.

 4   IV.    Conclusion

 5          Plaintiff’s complaint fails to state a claim on which relief may be granted. The Court will

 6   grant plaintiff an opportunity to file an amended complaint. Noll v. Carlson, 809 F.2d 1446, 1448-

 7   49 (9th Cir. 1987). If plaintiff does not wish to amend, he may instead file a notice of voluntary

 8   dismissal, and the action then will be terminated by operation of law. Fed. R. Civ. P. 41(a)(1)(A)(i).

 9   Alternatively, plaintiff may forego amendment and notify the Court that he wishes to stand on his

10   complaint. See Edwards v. Marin Park, Inc., 356 F.3d 1058, 1064-65 (9th Cir. 2004) (plaintiff may

11   elect to forego amendment). If the last option is chosen, the undersigned will issue findings and

12   recommendations to dismiss the complaint, plaintiff will have an opportunity to object, and the

13   matter will be decided by a District Judge.

14          If plaintiff opts to amend, he must demonstrate that the alleged acts resulted in a deprivation

15   of his constitutional rights. Iqbal, 556 U.S. at 677-78. Plaintiff must set forth “sufficient factual

16   matter . . . to ‘state a claim that is plausible on its face.’” Id. at 678 (quoting Twombly, 550 U.S. at

17   555 (2007)). Plaintiff should note that although he has been granted the opportunity to amend his

18   complaint, it is not for the purposes of adding new and unrelated claims. George v. Smith, 507 F.3d

19   605, 607 (7th Cir. 2007). Plaintiff should carefully review this screening order and focus his efforts

20   on curing the deficiencies set forth above.

21          Finally, plaintiff is advised that Local Rule 220 requires that an amended complaint be

22   complete without reference to any prior pleading. As a general rule, an amended complaint

23   supersedes the original complaint. See Loux v. Rhay, 375 F.2d 55, 57 (9th Cir. 1967). Once an

24   amended complaint is filed, the original complaint no longer serves a function in the case. Id.

25   Therefore, in an amended complaint, as in an original complaint, each claim and the involvement

26   of each defendant must be sufficiently alleged. The amended complaint should be clearly titled, in

27   bold font, “Second Amended Complaint,” reference the appropriate case number, and be an original

28   signed under penalty of perjury. Plaintiff’s amended complaint should be brief. Fed. R. Civ. P. 8(a).




                                                        8
     Case 1:20-cv-00669-DAD-JLT Document 12 Filed 12/16/20 Page 9 of 9
 1

 2   Although accepted as true, the “[f]actual allegations must be [sufficient] to raise a right to relief

 3   above the speculative level. . .” Twombly, 550 U.S. at 555 (citations omitted). Accordingly, the

 4   Court ORDERS that:

 5               1. Within thirty days from the date of service of this order, plaintiff must file either a

 6                  second amended complaint curing the deficiencies identified by the Court in this

 7                  order, a notice of voluntary dismissal, or a notice of election to stand on the

 8                  complaint; and

 9               2. If plaintiff fails to file a second amended complaint or notice of voluntary dismissal,

10                  the Court will recommend the action be dismissed, with prejudice, for failure to

11                  obey a court order and failure to state a claim.

12
     IT IS SO ORDERED.
13

14      Dated:     December 15, 2020                            /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26

27
28




                                                       9
